 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     DAVID W. RIZK
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       David_Rizk@fd.org
 7

 8   Counsel for Defendant Cerda-Reyes
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                              Case No.: CR 18–359 JD
15                    Plaintiff,                             STIPULATION AND [PROPOSED]
                                                             ORDER TO CONTINUE CHANGE OF
16            v.                                             PLEA PROCEEDING
17    LUIS GERARDO CERDA-REYES,
18                    Defendant.
19
20         It is hereby stipulated, by and between the parties to this action, as follows:

21         1. That the change of plea proceeding currently scheduled for October 24, 2018 at 10:30 a.m.

22             in San Francisco be continued to November 28, 2018 at 9:30 a.m. in Oakland; and,

23         2. That the continuance is reasonable and necessary to further pursue a potential resolution of

24             this case, and to permit the defense to review audio tapes of immigration proceedings that

25             were produced by the government on October 16, 2018; and,

26         3. That time should be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, between

27             October 24, 2018, through November 28, 2018, for effective preparation of counsel, taking

28             into account the exercise of due diligence, under 18 U.S.C. § 3161(h)(7)(B)(iv), as the

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE CHANGE OF PLEA PROCEEDING
     CERDA-REYES, CR 18–359 JD
                                                         1
 1
               defense requires additional time to review aforementioned audio tapes and to discuss
 2
               resolution; and, failure to grant the requested exclusion of time would deny the defendant
 3
               the time for effective preparation of counsel and would result in a miscarriage of justice.
 4
               See 18 U.S.C. § 3161(h)(7)(B)(iv).
 5

 6                                                           IT IS SO STIPULATED.
 7

 8    Dated:     October 23, 2018
 9                                                           STEVEN G. KALAR
                                                             Federal Public Defender
10                                                           Northern District of California
11
                                                                       /S/
12                                                           DAVID W. RIZK
                                                             Assistant Federal Public Defender
13

14    Dated:     October 23, 2018
15                                                           ALEX TSE
                                                             United States Attorney
16                                                           Northern District of California
17
                                                                       /S/
18                                                           RAVI NARAYAN
                                                             Assistant United States Attorney
19
20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE CHANGE OF PLEA PROCEEDING
     CERDA-REYES, CR 18–359 JD
                                                         2
 1

 2

 3                                 IN THE UNITED STATES DISTRICT COURT
 4                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                           OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                               Case No.: CR 18–359 JD
 8                    Plaintiff,                              [PROPOSED] ORDER TO CONTINUE
                                                              CHANGE OF PLEA PROCEEDING
 9            v.
10    LUIS GERARDO CERDA-REYES,
11                    Defendant.
12

13         Pursuant to the parties’ Stipulation, it is hereby ORDERED that the change of plea proceeding
14   previously scheduled for October 24, 2018 at 10:30 a.m. is hereby continued to November 28, 2018
15   at 9:30 a.m. in Oakland. For good cause shown, pursuant to facts set forth in the parties’ Stipulation,
16   time is excluded for the period between October 24, 2018 through November 28, 2018, under the
17   Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv).
18

19
                                                                            S DISTRICT
20                                                                       ATE           C
                                                                        T
                                                                                              O




                   IT IS SO ORDERED.
                                                                   S




                                                                                               U
                                                                  ED




21
                                                                                                RT




                                                                                         ED
                                                                                    ORDER
                                                              UNIT




                                                                               O
22                                                                     IT IS S
                                                                                                      R NIA




     Dated:        ______________
                   October 23, 2018
23                                                            HONORABLE JAMES       onatoDONATO
                                                              NO




                                                                             ames D Judge
                                                                      Judge JDistrict
                                                                                                      FO




                                                              United States
                                                               RT




24
                                                                                                  LI




                                                                       ER
                                                                  H




                                                                                              A




                                                                            N                     C
25                                                                                            F
                                                                                D IS T IC T O
                                                                                      R
26
27

28

     [PROPOSED] ORDER TO CONTINUE CHANGE OF PLEA PROCEEDING
     CERDA-REYES, CR 18–359 JD
                                                         1
